Citation Nr: 1805533	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  14-25 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include as due to Agent Orange exposure.

2.  Entitlement to an increased rating in excess of 10 percent for tinnitus.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The issue of entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include as due to Agent Orange exposure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to promulgation of a decision in the appeal, the Veteran indicated on the record at his April 2017 Board hearing that he would like to withdraw his appeal regarding entitlement to an increased rating in excess of 10 percent for tinnitus. 




CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to an increased rating in excess of 10 percent for tinnitus have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The claimant or the claimant's representative may withdraw an appeal as to any or all issues on appeal.  38 C.F.R. § 20.204(a) (2017).  Except for appeals withdrawn on the record at a hearing, withdrawal must be in writing.  38 C.F.R. § 20.204(b)(1) (2016).  A withdrawal is effective when received provided that receipt is prior to the issuance of a decision by the Board.  38 C.F.R. § 20.204 (b)(3) (2016).  Withdrawal of a claim constitutes a withdrawal of the notice of disagreement and, if filed, the substantive appeal.  38 C.F.R. § 20.204(c) (2017).

During his April 2017 Board hearing, the Veteran withdrew the appeal of entitlement to an increased rating in excess of 10 percent for tinnitus.  38 C.F.R. § 20.204(b)(1).  Accordingly, the Board does not have jurisdiction to review this claim on appeal, and it is dismissed.


ORDER

Entitlement to an increased rating in excess of 10 percent for tinnitus is dismissed.


REMAND

The Veteran contends that his bilateral peripheral neuropathy of the lower extremities is related to his service, to include as due to Agent Orange exposure.  In 2015, the Veteran was afforded VA examinations to determine the nature and etiology of his neuropathy and diabetes mellitus.  The examiner noted that the Veteran did not have diabetes; therefore, the Veteran's neuropathy was not the result of diabetes.  The examiner further stated that the Veteran's neuropathy was idiopathic as opposed to diabetic.  However, the examiner did not provide a rationale for this opinion or directly address whether the neuropathy was related to service, to include as due to Agent Orange.  The Board finds the opinion to be inadequate and a new one should be obtained.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any outstanding records pertaining to his bilateral peripheral neuropathy of the lower extremities.  Any identified records should be sought.  

2.  After the above development is completed, the Veteran should be scheduled for an appropriate VA neurological examination to determine the nature and etiology of his neurological disorder.  The claims file, including this remand, must be made available to and reviewed by the examiner.  The examiner should indicate that the Veteran's records were reviewed in connection with the examination.  All indicated tests and studies should be accomplished.  

The examiner is asked to opine as to whether it is at least as likely as not (probability of 50 percent or better) that the Veteran's peripheral neuropathy is etiologically related to service, and in particular, whether it is due to exposure to Agent Orange herbicide agents.

In making all determinations, the examiner is asked to carefully consider the Veteran's assertions.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. 

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish the Veteran and his representative a Supplemental Statement of Claim and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


